In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-494 CR

NO. 09-08-495 CR

____________________


DARRELL WAYLAND NICHOLS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 08-02706 and 08-02723




MEMORANDUM OPINION
 On October 27, 2008, the trial court sentenced Darrell Wayland Nichols on 
convictions for burglary of a building.  Nichols filed a notice of appeal in both cases on
November 13, 2008.  The trial court entered certifications of the defendant's right to appeal
in which the court certified that these are plea-bargain cases and the defendant has no right
of appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's
certifications to the Court of Appeals.
	On November 17, 2008, we notified the parties that we would dismiss the appeals 
unless amended certifications were filed within fifteen days of the date of the notice and
made a part of the appellate records.  See Tex. R. App. P. 25.2(f).  The records have not been
supplemented with amended certifications.
	Because the records do not contain a certification that show the defendant has the right
of appeal, we must dismiss the appeals.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.	
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered December 17, 2008
Do not publish

Before Gaultney, Kreger, and Horton, JJ.